          Case 6:21-cv-06393-EAW Document 8 Filed 06/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 EDDIE GARCIA,

                                Plaintiff,                  RULE 7.1 CORPORATE
                                                            DISCLOSURE STATEMENT
                       v.
                                                            Civil Action No. 6:21-cv-06393
 LEWIS TREE SERVICE, INC. and ROBERT
 GASTON,

                                 Defendants.



              Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned

counsel for Defendant Lewis Tree Service, Inc. states as follows: (1) Lewis Tree Service, Inc. is

wholly owned by North Coast Holdings, Inc.; (2) North Coast Holdings, Inc. is wholly owned by

the Lewis Tree Service Employee Stock Ownership Plan; and (3) no publicly-held corporation

owns 10% or more of the stock of any of the aforementioned entities.




Dated: June 21, 2021                                BOND, SCHOENECK & KING, PLLC

                                                    By: /s/ Peter H. Wiltenburg
                                                           Peter H. Wiltenburg, Esq.
                                                    Avant Building – Suite 900
                                                    200 Delaware Avenue
                                                    Buffalo, New York 14202-2107
                                                    Telephone: (716) 416-7056
                                                    E-mail: pwiltenburg@bsk.com
                                                    ATTORNEYS FOR DEFENDANTS
